DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the features canceled from the claims:	● Claim 1, lines 6-7, “a fixed frame which is rigidly coupled … to said dispensing apparatus.”  	● Claim 2, line 5, “a plate which is designed, directly or indirectly, for retaining said cutter.” No embodiment is depicted in which the plate directly retains the cutter of the cutting assembly.	● Claim 7, lines 2, “laminar of slender thickness…”	● Claim 9, line 5, “a fixed frame which is rigidly coupled … to said dispensing apparatus.”  	● Claim 10, lines 3-4, “a lamination element.”	No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  	Claim 1, line 8 should be corrected as follows, “a control and management unit controlled by [[the]] said dispensing apparatus and”	Claim 9, line 8 should be corrected as follows, “a control and management unit controlled by [[the]] said dispensing apparatus and”	Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Such claim limitation(s) is/are: “a lamination element” in Claim 10, lines 3-4. The recitation of “a lamination element” invokes 112(f) because the limitation is set forth as an option for a functional limitation (i.e., the subject matter of claim 10 can be interpreted as “a lamination element [for dispensing at least one element of mixture for food use with substantially continuous longitudinal extension]”), wherein the limitation uses a generic placeholder (the word “element”) coupled with functional language (i.e. “dispensing … at least one element of mixture for food use with substantially continuous longitudinal extension”) without recited sufficient structure to perform the recited function and the generic placeholder (“element”) is not preceded by a structural modifier (i.e., the word “lamination” does not appear to impart any structural information).  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claim 10 recites, “said dispensing assembly of at least one element of mixture for food use with substantially continuous longitudinal extension is chosen from an extruder and a lamination element.” The disclosure as originally presented does not provide a description of “a lamination device.” There is no statement defining “a lamination element.” There is no language in the disclosure that reasonably conveys to one skilled in the relevant art what can or cannot be included within the scope of “a lamination element.” Moreover, a lamination element does not appear to be depicted in the drawings. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 1, lines 6-7, “a fixed frame which is rigidly coupled … to said dispensing apparatus.” While the fixed frame (3) is shown in fig.4 as being proximate to the dispensing apparatus (A), there is no structure depicting a rigid coupling between the fixed frame and the dispensing apparatus. It is unclear what defines the rigid coupling between the fixed frame and the dispensing apparatus. It is unclear what can and cannot be included within the scope of “a fixed frame which is rigidly coupled … to said dispensing apparatus.”	Claim 1, lines 10-12 recite, “a control and management unit controlled by [[the]] said dispensing apparatus and designed to control the at least one actuator of said at least one motorized automatic follower mechanism.” This limitation has the following issues:	● It is unclear what can and cannot be included within the scope of “a control and management unit” when this “unit” is “controlled by the dispensing apparatus.” In other words, as currently written, the dispensing apparatus is controlling the control and management unit, and thus, is itself, a controller. Does the Applicant intend for the control and management unit to be configured to control at least one actuator of the at least one motorized automatic follower mechanism depending upon, or according to, the operating parameters of the dispensing apparatus, e.g. extrusion speed of the dispensing assembly? 	● As currently written, there is insufficient antecedent basis for “the at least one actuator” in Claim 1. It is unclear if “the at least one actuator” is intended to infer a motor or another structure otherwise directed to the recitation of “motorized.” It is unclear what can or cannot be included within the scope of “the at least one actuator.”	Claim 2 recites, “said at least one motorized automatic follower mechanism comprises at least one pair of articulated arms, each one articulated arm constituted by a pair of levers which are mutually hinged at an end thereof, a free end of said second levers being joined rotatably to a plate which is designed, directly or indirectly, for retaining said cutter.
	● As currently written, there is insufficient antecedent basis for “each articulated arm.” It is unclear if “each articulated arm” is intended to refer to “each [of the] at least one pair of articulated arms” or to another separate articulated arm.	● It is unclear what structure defines “an end thereof.” In other words, is each lever of the pair of levers hinged relative to each other at an end of each arm?	● As currently written, there is insufficient antecedent basis for “said second levers” in the claims. It is unclear what structure defines “said second levers.”	● The structure identified as “a plate” in the disclosure appears to be formed by a pair of elongated frame elements connected to one another by “at least one removable and interchangeable retaining bracket” (12). It is unclear what can or cannot be included within the scope of “a plate” with respect to this limitation in the claim when the corresponding structure in the disclosure is formed by two separate elongated elements.  	● It is unclear what is included within the scope of “designed, directly or indirectly, for retaining said cutter.” What can or cannot be included within the scope of the word “designed”? It is unclear what defines a plate that is designed indirectly for retaining said cutter. Does the Applicant intend for this limitation to define the plate as being configured to indirectly retain the cutter?	Claim 3 recites, “wherein said pair of articulated arm comprises at least two controlled motors, which are controlled by said control and management unit and are coupled to the initial end, which is rotatable with respect to said frame, of said articulated arms.” This limitation has the following issues:	● It is unclear if “said pairs of articulated arms” (Claim 3, lines 1-2) is referring to “at least one pair of articulated arms” (Claim 2, lines 2-3).	● It is unclear if the recitation of “at least two controlled motors” is intended to further define “the at least one actuator of said at least one motorized automatic follower mechanism” (Claim 1, lines 11-12) or if the “at least two controlled motors” is intended to define a separate and distinct structure. 	● As currently written, there is insufficient antecedent basis for “the initial end” in the claims. It is unclear if “the initial end” is referring to the recitation of “an end thereof in “a pair of levers which are mutually hinged at an end thereof” (Claim 2, lines 3-4) or to the recitation of “a free end” in “a free end of said second levers being joined rotatably to a plate” (Claim 2, lines 4-5). It is unclear what structure defines “the initial end.” 	● There is also insufficient antecedent basis for the recitation of “said articulated arms” as set forth in Claim 3, line 4. It is unclear if the recitation of “said articulated arms” is referring to the recitation of “at least one pair of articulated arms” set forth previously in Claim 2, lines 2-3 or “each articulated arm” in Claim 2, line 3.	Claim 4 recites, “said pairs of articulated arms are two in number.” As currently written, there is insufficient antecedent basis for “said pairs of articulated arms” in the claims. It is unclear if “said pairs of articulated arms” (Claim 4, lines 1-2) is referring to “at least one pair of articulated arms” (Claim 2, lines 2-3).	Claim 9, line 5, “a fixed frame which is rigidly coupled … to said dispensing apparatus.” While the fixed frame (3) is shown in fig.4 as being proximate to the dispensing apparatus (A), there is no structure depicting a rigid coupling between the fixed frame and the dispensing apparatus. It is unclear what defines the rigid coupling between the fixed frame and the dispensing apparatus. It is unclear what can and cannot be included within the scope of “a fixed frame which is rigidly coupled … to said dispensing apparatus.”	Claim 7 recites, “said cutter has a shape structure chosen from among laminar of slender thickness, filament-like of slender thickness, and contoured for a specific creation of cutting lines on fronts of subdivided portions of mixture.” This limitation has the following issues:	● As currently written there is insufficient antecedent basis for the recitations of “laminar of slender thickness”, “filament of slender thickness”, and “contoured for a specific creation of cutting lines.” It is unclear if the Applicant intends for each of the aforementioned limitations to refer to a specific shape of cutter, i.e. “a laminar of slender thickness, a filament of slender thickness, and a contoured for a specific creation of cutting lines on fronts of subdivided portions of mixture.”	● It is unclear what can or cannot be included within the scope of “laminar of slender thickness.” This structure does not appear to be shown in the drawings. 	Claim 9, line 6-7 recite, “at least one motorized automatic follower mechanism, supporting the at least one said cutter and coupled to said frame.” As currently written, there is insufficient antecedent basis for “the at least one said cutter” in the claims. It is unclear if what structure corresponds to “the at least one said cutter” or if any cutter is positively being claimed.	Claim 9, lines 8-10 recite, “a control and management unit controlled by [[the]] said dispensing apparatus and designed to control the at least one actuator of said at least one motorized automatic follower mechanism.” This limitation has the following issues:	● It is unclear what can and cannot be included within the scope of “a control and management unit” when this “unit” is “controlled by the dispensing apparatus.” In other words, as currently written, the dispensing apparatus is controlling the control and management unit, and thus, is itself, a controller. Does the Applicant intend for the control and management unit to be configured to control at least one actuator of the at least one motorized automatic follower mechanism depending upon or according to the operating parameters of the dispensing apparatus, e.g. an extrusion speed of the dispensing assembly? 	● As currently written, there is insufficient antecedent basis for “the at least one actuator” in Claim 9. It is unclear if “the at least one actuator” is intended to infer a motor or another structure otherwise directed to the recitation of “motorized.” It is unclear what can or cannot be included within the scope of “the at least one actuator.”	Claim 10 recites, “said dispensing assembly of at least one element of mixture for food use with substantially continuous longitudinal extension is chosen from an extruder and a lamination element.” It is unclear what can or cannot be included within the scope of “a lamination element.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

As best understood, Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jett, II et al (US Publication 2017/0203455), herein referred to as Jett. 	Regarding Claim 1, Jett discloses a cutting assembly (12) for mixtures for food use (edible material 14) configured for functional connection to a dispensing apparatus (extrusion assembly 18 with food extrusion port 20) of at least one continuous element constituted by a mixture for food use (“the extruded edible material 14 is continuously extruded,” paragraph 0034, lines 4-5), and which is provided with at least one cutter (cutting edge 26) facing toward an exit (20) of said dispensing apparatus (fig. 8), the cutting assembly comprising:
	- a fixed frame (272) which is rigidly coupled, and proximate, to said dispensing apparatus (the extruding assembly 18 is rigidly coupled to the upper portion of the primary assembly housing 272; see fig. 8),
	- at least one motorized automatic follower mechanism (10), supporting the at least one said cutter (26) and coupled to said frame (via, 270 and 274), and
	- a control and management unit (158) controlled by the said dispensing apparatus (Jett states in paragraph 0047, lines 7-10, “the control 158 … serves to adjust the cutting motion 30 depending upon the needs of the user, and the configuration of the various extruded edible materials 14 being manufactured,” and as noted in paragraph 0048, lines 12-16, “[d]epending upon the configuration of the extrusion ports 20 and the characteristics of the edible material 14 being extruded, the cutting motion 30 can be modified to efficiently perform the various cutting functions of the cutting mechanism 10,” i.e., the cutting motion of the cutter supported by the at least one  motorized automatic follower mechanism is controlled by controller 158 and is dependent upon the configuration of the extrusion ports) and designed to control the at least one actuator of said at least one motorized automatic follower mechanism (paragraph 0047, lines 1-6 and paragraph 0051, lines 7-12).
	Regarding Claim 2, Jett discloses said at least one motorized automatic follower mechanism comprises at least one pair of articulated arms (see, e.g., fig. 7, a first articulated arm including drive plate 92 and first linkage element 88 relatively proximate to extrusion ports 20 and cutting edge 26; a second articulated arm including control plate 90 and second linkage element 88, i.e., identified as “198” in fig. 13, relatively distal to extrusion ports 20 and cutting edge 26), each one articulated arm constituted by a pair of levers (Id.) which are mutually hinged at an end thereof (fig. 17), a free end of said second levers (88, 198) being joined rotatably to a plate (24) which is designed, directly or indirectly, for retaining said cutter (cutting wire 280).
	Regarding Claim 3, Jett discloses said pair of articulated arms comprises at least two controlled motors (32, 34), which are controlled by said control and management unit (158) and are coupled to the initial end, which is rotatable with respect to said frame, of said articulated arms (see e.g., fig. 9).
	Regarding Claim 4, Jett discloses said pairs of articulated arms are two in number, at least one of which comprises an additional lever mechanism (swings arms 80, 94) which is articulated with respect to said frame (about first rotational axis 110) and to respective portions of said pair of articulated arms (articulated arm elements 90, 92 pivot with respect to swing arms 80, 94), defining, therewith, an articulated quadrilateral (fig. 17).
	Regarding Claim 6, Jett discloses at least one motorized automatic follower (“cutting mechanism” 10) mechanism comprises at least one removable and interchangeable retaining bracket (annotated fig. 10) for at least one respective cutter (paragraph 0060, lines 1-9). The bracket identified in annotated fig. 10 of Jett is removable by way of “a locking mechanism” 256 more clearly depicted in fig. 9.

    PNG
    media_image1.png
    566
    714
    media_image1.png
    Greyscale

	Regarding Claim 7, Jett discloses said cutter has a shape structure chosen from among laminar of slender thickness (paragraph 0065, lines 12-15), filament of slender thickness (wire 280; see, e.g. fig. 19), and contoured for a specific creation of cutting lines on fronts of subdivided portions of mixture (paragraph 0065).
	Regarding Claim 8, Jett discloses said cutter comprises a supporting beam (annotated fig. 10) provided with arms (Id.) that protrude frontally at heads (i.e., first and second ends 82, 86of the cutter frame 24 which denotes the entire cutter structure) thereof and with at least one supporting stem (Id.) interposed between and parallel to said arms, on the terminal ends of said arms and of said at least one supporting stem there being a wire (280) which is tensioned mechanically and is designed to exert the cutting action on the mixture for food use.
	Regarding Claim 9, Jett discloses an apparatus (fig. 1) for processing mixtures for food use, which comprises a dispensing apparatus (18) of at least one element of mixture for food use with substantially continuous longitudinal extension (paragraph 0034, lines 1-5), further comprising a cutting assembly (10) provided with:
	- a fixed frame (272) which is coupled, and proximate, to said dispensing apparatus (extruding assembly 18 is rigidly coupled to the upper portion of the primary assembly housing 272; see e.g. fig. 8),
	- at least one motorized automatic follower mechanism (10), supporting the at least one said cutter (26) and coupled to said frame (via 270 and 274), and
	- a control and management unit (158) controlled by the said dispensing apparatus (paragraph 0048, lines 12-16) and designed to control the at least one actuator of said at least one motorized automatic follower mechanism (paragraph 0047, lines 1-6 and paragraph 0051, lines 7-12).
	Regarding Claim 10, Jett discloses said dispensing assembly of at least one element of mixture for food use with substantially continuous longitudinal extension is preferably chosen from an extruder (18) and a lamination element. Jett specifically discloses the cutting assembly (12) includes a cutting mechanism (10) positioned below an extrusion assembly (18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jett (US Publication 2017/0203455) in view of Quaid (US Publication 2013/0192396). 	Regarding Claim 5, Jett discloses said controlled motors controlled by said control and management unit are servomotors (paragraph 0028, lines 21-22). 	Jett fails to specifically disclose said controlled motors are brushless motors.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to utilize brushless motors instead of servo motors, or to use brushless servo motors, since the examiner takes Official Notice of the equivalence of servo motors and brushless motors for their use in art of cutting devices in the food processing industry and the selection of any of these known equivalents for performing the cutting operations set forth in Claim 1 would be within the level of ordinary skill in the art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Weidenmiller et al (US Patent 2,838,012) discloses a cookie forming machine with a wire cutter (fig. 6).	● Werner (US Patent 3,469,540) discloses a dough cutting machine (fig. 1) with a tension spring assembly (70) and a release handle (78).	● Ito (US Patent 4,085,641) discloses a drive mechanism (figs. 2 and 3) for a flying shear machine for cutting traveling stock.	● Quaid (US Publication 2013/0192396) discloses a parallelogram-based actuating device (100) comprised of a plurality of links forming articulated arms (“4-bar linkage” 102) driven by an actuator (106) that can be either a servo motor or a brushless motor (paragraph 0056). 	● Carrasco (US Publication 2017/0015015) product cutting device with a high degree is control.	● Farley et al (US Publication 2019/0308256) discloses a cutting assembly with a removable bracket (62) configured to receive a cutter (64).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        November 17, 2022

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        11/18/2022